                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


BRIAN B.,                                        Case No. 18‐CV‐2072 (NEB/SER)

                    Plaintiff,

v.                                             ORDER ACCEPTING REPORT AND
                                                   RECOMMENDATION
ANDREW SAUL,1
Commissioner of Social Security,

                    Defendant.



      Plaintiff brought this action after the Commissioner of Social Security denied

Plaintiff’s application for disability insurance benefits, asking the Court to remand the

matter to the Commissioner for another hearing and an award of benefits. The parties

filed cross‐motions for summary judgment. In a June 4, 2019 Report and

Recommendation, United States Magistrate Judge Steven E. Rau recommends granting

Defendant’s motion for summary judgment and denying Plaintiff’s. [ECF No. 21

(“R&R”).]

      Plaintiff objected to the recommendation, and so the Court has conducted a de

novo review. [ECF No. 23 (“Pl. Obj.”)]; 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); D.

Minn. L.R. 72.2(b). Having closely examined the record and the R&R, the Court agrees

with Judge Rau that the Administrative Law Judge’s (“ALJ’s”) decision does not

1 Andrew Saul is now the Commissioner of Social Security and is automatically
substituted as a party pursuant to Fed. R. Civ. P. 25(d).


                                           1
contain legal error and is supported by substantial evidence. Thus, the Court overrules

Plaintiff’s objection and accepts the R&R.

       A few issues raised in Plaintiff’s objection warrant explanation. First, Plaintiff

argues the ALJ committed legal error because it did not give sufficient weight to the

opinion of occupational therapist Dale Wirth. According to the Plaintiff, his treating

physician Dr. Alexia Norelle adopted Mr. Wirth’s opinion, and thus the ALJ should

have treated it as a medical opinion. (Pl. Obj. at 2.) Judge Rau considered this argument

and determined that Mr. Wirth’s assessment was “not an opinion based on Dr.

Norelle’s own evaluations or judgment.” (R&R at 10.) And even if Mr. Wirth’s

assessment became a medical opinion due to Dr. Norelle’s agreement, the ALJ also

discounted it because it was inconsistent with the record as a whole. A treating doctor’s

opinion “is afforded less deference when the medical evidence in the record as a whole

contradicts the opinion itself.” Haggard v. Apfel, 175 F.3d 591, 595 (8th Cir. 1999). Judge

Rau properly found that the ALJ appropriately considered Mr. Wirth’s finding, and that

the ALJ’s decision to discount the opinion was supported by substantial evidence.

       Second, Plaintiff argues that the Commissioner failed to meet his burden at step

five because he did not demonstrate that Plaintiff possessed transferable skills during

the period when Plaintiff had the RFC to perform sedentary work. (Pl. Obj. at 4‐5.)

Plaintiff’s theory is that the Commissioner and Judge Rau ignored the “heightened skill

transferability threshold” for applicants over age 55. (Pl. Obj. at 5.) This is so, Plaintiff



                                             2
argues, because of the Vocational Expert’s interrogatory response number 16, in which

the VE checked “no” to the question of whether there were any “sedentary jobs that are

so similar to [Plaintiff’s] past (relevant) work that [Plaintiff] would need to make very

little, if any, vocational adjustments in terms of tools, work processes, work settings, or

the industry.” [ECF No. 10‐6 at 94 (Admin. R. at 299).] Under the regulations, “In order

to find transferability of skills to skilled sedentary work for individuals who are of

advanced age (55 and over), there must be very little, if any, vocation adjustment

required in terms of tools, work processes, work settings, or the industry.” 20 C.F.R. §

404, Subpt. P, App. 2, § 201.00(f). Thus, at first blush, the VE’s answer to interrogatory

16 would seem to indicate a finding of disability.

      Judge Rau addressed this argument, rejecting it under the substantial evidence

standard. The remainder of the VE’s answers, and the remainder of the record, support

the ALJ’s conclusion that Plaintiff acquired skills from his past work that transferred to

jobs existing in significant numbers in the national economy. The record does not

support any inference that the ALJ ignored Plaintiff’s age or the applicable standard. To

the contrary, the ALJ discussed the age category issue at the hearing and in his findings,

specifically noting that Plaintiff was 52 and “approaching advanced age” at the alleged

disability onset date. [ECF No. 10‐2 at 40 (Admin. R. at 39).] The VE’s interrogatory

response does not change the result. Substantial evidence in the record supports the

ALJ’s step five finding, and the Court “may not reverse it because substantial evidence



                                            3
exists in the record that would have supported a contrary outcome.” McKinney v. Apfel,

228 F.3d 860, 863 (8th Cir. 2000). In all, the Court concludes that the ALJ’s decision is

supported by substantial evidence and “falls within the available zone of choice.”

Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011) (quoting Bradley v. Astrue, 528 F.3d

1113, 1115 (8th Cir. 2008)).

       Finally, Plaintiff voices concern over the R&R’s purported reliance on daily

activities in determining his RFC. (Pl. Obj. at 4 n.1.) Plaintiff’s criticism stems from case

law denouncing the “naiveté of the Social Security Administration’s administrative law

judges in equating household chores to employment.” Hughes v. Astrue, 705 F.3d 276,

278 (7th Cir. 2013). In advancing this argument, Plaintiff attempts to stretch the Hughes

criticism too far. The ALJ did not equate household chores with employment, and did

not rely solely on Plaintiff’s daily activities; instead, both the ALJ and Judge Rau

properly contrasted Plaintiff’s daily activities with his reported limitations when

weighing Plaintiff’s testimony and certain medical opinions. See Fentress v. Berryhill, 854

F.3d 1016, 1021 (8th Cir. 2017), as corrected (Apr. 25, 2017) (affirming that the

Commissioner appropriately weighed conflicting evidence of daily activities with

physician’s opinion and plaintiff’s statements). The ALJ therefore appropriately

considered the evidence, including the extensive medical record and report of daily

activities, in determining Plaintiff’s RFC.




                                              4
      Based on the foregoing, and on all the files, records and proceedings herein, the

Court OVERRULES Plaintiff’s objection [ECF No. 23], and ACCEPTS the R&R [ECF

No. 21.] IT IS HEREBY ORDERED THAT:

      1. Plaintiff’s Motion for Summary Judgment [ECF No. 12] is DENIED;

      2. Defendant’s Motion for Summary Judgment [ECF No. 18] is GRANTED.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: August 7, 2019                         BY THE COURT:

                                              s/Nancy E. Brasel
                                              Nancy E. Brasel
                                              United States District Judge




                                          5
